Citation Nr: 0017728	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for status post left 
medial meniscectomy with degenerative joint disease, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher rating for calcific tendinitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO, in part, denied service 
connection for right knee and right ankle disabilities and 
granted service connection and assigned noncompensable 
ratings for a left knee condition, described as status post 
left medial meniscectomy with degenerative joint disease, and 
for calcific tendonitis of the left shoulder.  The Board 
remanded these four issues in February 1997 for additional 
development of the evidence.  The veteran subsequently 
relocated to Texas, and the claim is now within the 
jurisdiction of the Waco, Texas, RO.  In a July 1998 rating 
decision, this RO granted service connection for right knee 
and right ankle disabilities and assigned 10 percent 
evaluations for the left knee and for the left shoulder 
disabilities.  The issues of service connection for the right 
knee and right ankle disabilities are, therefore, no longer 
before the Board on appeal.  The issue of the initial ratings 
to be assigned for the service-connected left knee and left 
shoulder disabilities, however, remain before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected status post left medial 
meniscectomy with degenerative changes is manifested by 
complaints of soreness after prolonged walking with 
occasional swelling and nondisabling painful flare-ups, and 
objective evidence of some pain on extremes of range of 
motion and degenerative joint disease, but without x-ray 
evidence of degenerative changes. 

3.  The veteran's service connected calcific tendonitis of 
the left shoulder is manifested by intermittent pain and 
shoulder weakness, especially when lifting objects, and 
objective evidence of pain on extremes of shoulder motion.

CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
service connected status post left medial meniscectomy with 
degenerative changes have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259, 5299 (1999).

2.  The criteria for an assignment of an increased rating for 
service connected calcific tendonitis of the left shoulder 
have not been satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119 
Diagnostic Codes 5203, 5299 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for higher 
evaluations for the service-connected disabilities on appeal 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his or her earning 
capacity and would constitute pyramiding of disabilities, 
which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled as a matter of 
law to combine a 10 percent rating for disfigurement under 
Diagnostic Code (DC) 7800 with an additional 10 percent 
rating for tender and painful scars under DC 7804 and a third 
10 percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  
Instead, each was separate and distinct in nature.  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and 5257, citing Esteban.  Thus, in addition to considering 
whether an increased evaluation for the veteran's left knee 
condition is warranted under DC 5299-5259, the diagnostic 
code used by the RO, the Board will also analyze whether 
compensable evaluations are warranted for any other 
manifestations that may be rated under other DCs.  The Board 
will also assess the possibility of compensable evaluations 
for the shoulder condition under DCs other than 5299-5203.

In evaluating the veteran's left knee condition and left 
shoulder condition, the Board will consider all of the 
applicable regulations, including consideration of the 
limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  § 4.59 is for painful motion 
due to arthritis.  

	I.  Left knee condition

In considering the severity of the veteran's left knee 
disability, it is essential to trace the medical and rating 
history of the disability.  38 C.F.R. §§ 4.1, 4.2 (1999).  
The RO granted service connection for left medial 
meniscectomy in January 1993, with a noncompensable rating 
effective October 4, 1995, the date following service 
discharge.  His service medical records show complaints of 
left knee pain in June 1976, with a reported history of 
injuring the knee in a fall in 1973.  Further evaluations led 
to a diagnosis of a left medial meniscus tear, and an August 
1976 left medial meniscectomy.  Following service discharge, 
the veteran underwent a VA examination in November 1992, 
during which a linear scar medial to the left knee was 
detected.  However, the veteran had no specific left knee 
complaints.  The left knee issue came before the Board on 
appeal in February 1997, when it was remanded to obtain 
further medical evidence.  In a July 1998 rating decision, 
the RO granted an increased rating to 10 percent for status 
post left medial meniscectomy with degenerative changes, 
effective from October 1, 1992.  The case has since been 
returned to the Board for further appellate review.  After a 
review of the record, the Board finds that the evidence is 
against a higher rating for this disability.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5259.  DC 5299 is used to rate 
unlisted musculoskeletal conditions by analogy to a 
disability listed in the Schedule.  See 38 C.F.R. §§  4.20, 
4.27 (1999).  DC 5259 is used to rate symptomatic removal of 
semilunar cartilage.  According to DC 5259, a 10 percent 
rating is warranted for this symptomatic condition.  

The Board does not find evidence to support an increased 
rating for the veteran's left knee condition under DC 5259.  
No other compensable rating other than 10 percent is 
available under this code section.  The most recent VA 
examination, from June 1998, reveals that the veteran 
complains of soreness if walking more than 1/4 mile, and 
occasionally experiences some swelling at the end of the work 
day in his job as an air terminal inspector, which requires a 
lot of walking.  He does not wear a knee brace or use a cane, 
and has pain flare-ups "quarterly", although he is not 
disabled during these flare-ups.  Upon examination, the 
veteran's left knee was not swollen but was tender along the 
anteriomedial joint line.  His active and passive range of 
motion of the left knee was 0 degrees in extension, and 130 
degrees in flexion, with pain at 115 degrees especially 
during passive testing.  The knee ligaments appeared tight, 
no swelling was noted, but crepitus was noted on knee 
extension.  X-rays taken by VA in September 1997 reveal 
degenerative joint disease of the left knee.  The Board finds 
that this left knee soreness after prolonged walking, 
occasional swelling, occasional nondisabling painful flare-
ups, and  anteriomedial tenderness is consistent with 
symptomatic removal of semilunar cartilage.  Thus, the 10 
percent rating, which again is the maximum rating allowed 
under DC 5259, is appropriate for the veteran's left knee 
condition.     

The Board has also considered whether the veteran's left knee 
condition warrants a higher rating under other applicable 
rating codes.  DC 5260, for limitation of leg flexion, 
provides for a 30 percent rating for flexion limitation to 15 
degrees, 20 percent for limitation to 30 degrees and 10 
percent for limitation to 45 degrees.  DC 5261, for 
limitation of leg extension, provides for a 50 percent rating 
for limitation to 45 degrees, 40 percent for 30 degrees, 30 
percent for 20 degrees, 20 percent for 15 degrees and 10 
percent for 10 degrees.  The Board does not find sufficient 
limitation of motion of the left leg to warrant a higher 
rating under either DC 5260 or 5261.  According to the report 
of the June 1998 VA examination, the veteran's range of 
motion of the right knee was 0 degrees of extension and 130 
degrees of flexion, with some pain on extremes of motion in 
flexion.  This equates to normal extension and some minimally 
limited flexion, although not restricted enough to warrant a 
higher rating under DC 5260.  See 38 C.F.R. § 4.71, Plate II 
(1999).  A compensable rating for limitation of the knee in 
flexion requires that it be limited to 45 degrees, which is 
not shown or approximated in this case.  Thus, an increased 
rating under either DC 5260 or 5261 is not warranted.     

The Board also notes that an increased rating is not 
warranted under DCs 5256, 5257, 5258, 5262 or 5263 as there 
is no evidence of, respectively, ankylosis of the knee, 
recurrent subluxation or lateral instability of the knee, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum during this period.  As for a 
separate compensable rating under Diagnostic Code 5003, for 
degenerative arthritis, the Board notes that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is assigned for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  In this 
case, although the report of the June 1998 VA examination 
contains a diagnosis of degenerative joint disease of the 
left knee, and the July 1998 rating decision added 
degenerative joint disease to the description of the service-
connected left knee disability, the record does not contain 
x-ray evidence of degenerative changes of the left knee.  In 
the absence of such evidence, a separate, compensable rating 
cannot be assigned under DC 5003 - although the Board notes 
that the veteran's pain and slight limitation of motion are 
taken into account otherwise in the rating assigned under DC 
5259.  

The Board considers the applicability of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, as well as DeLuca, supra, and finds that the 
veteran's left knee disability does not warrant an additional 
rating beyond that established under DC 5299-5259.  The Board 
finds that the veteran complains of only occasional left knee 
soreness after prolonged walking and quarterly pain flare-ups 
that are not disabling.  He does not use a knee brace or 
cane, and there is no evidence of lost work or reduced 
workload due to knee pain or weakness.  The most recent VA 
examination only detected tenderness on the anteriomedial 
joint line and some pain on extremes of knee flexion.  The 
Board does not find sufficient evidence of pain on movement, 
weakened movement, or decreased left knee or leg functioning 
to warrant an additional rating pursuant to §§ 4.40 or 4.45.  
Furthermore, the veteran's degenerative joint disease does 
not appear from the record to have further limited his knee 
functioning beyond that level assessed under DC 5259.  
Therefore, a further rating under § 4.59 is not warranted.  
Thus, the 10 rating under the Schedule is appropriate.  The 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

	II.  Left shoulder condition

In a November 1993 rating decision, the RO granted service 
connection for calcific tendonitis of the left shoulder, with 
a noncompensable rating effective October 1, 1992.  The 
veteran's service medical records show that the veteran 
complained of left shoulder pain beginning in April 1985.  A 
November 1985 radiologic report revealed a bony calcification 
at the supraspinatus insertion.  A November 1992 VA 
examination revealed the veteran's complaints of left 
shoulder pain when he holds his left elbow outside of the car 
while driving.  X-rays taken at that time showed lobulated 
calcifications adjacent to the left humeral head consistent 
with tendonitis, with a diagnostic impression of calcific 
tendonitis.  The noncompensable left shoulder rating 
continued until the July 1998 rating decision, when the RO 
increased the rating to 10 percent, effective October 1, 
1992.  After reviewing the evidence, the Board finds that the 
veteran's left shoulder condition does not merit an increased 
rating.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5203.  DC 5299, as discussed in 
the previous section, is used for conditions not listed in 
the Schedule.  DC 5203 is for rating impairment of the 
clavicle or scapula.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement.  A 10 percent 
rating is warranted for nonunion without loose movement, or 
for malunion of the clavicle or scapula.  Otherwise, the 
disability may be rated on impairment of function of the 
contiguous joint.     

The most recent examination of the shoulder, the June 1998 VA 
examination, reveals that the veteran has intermittent left 
shoulder pain that is aggravated by lifting the left arm, 
scratching his back or sleeping on his left shoulder.  He 
feels shoulder pain when lifting a light book up to a shelf, 
but the pain is not disabling in that he compensates for it, 
such as by using is right arm.  Upon examination, the veteran 
exhibited pain on extremes of left shoulder motion, although 
the degrees of left shoulder motion was the same as for the 
right shoulder in all aspects.  Left shoulder elevation was 
to 180 degrees, with pain beginning at 160 degrees.  
Dorsiflexion was to 45 degrees, with pain beginning at 30 
degrees.  External rotation was to 120 degrees and internal 
rotation was to 110 degrees, with pain at the extremes of 
external rotation.  X-rays of the left shoulder revealed no 
fracture, dislocation, soft tissue calcification or 
arthritis.  The radiographic report notes that the findings 
were unchanged since September 1997.  The diagnostic 
impression was a "normal shoulder X-ray".  The overall 
examination diagnosis for the left shoulder was "history of 
partial rotator cuff tear left shoulder with subsequent 
calcific tendonitis of the rotator tendon.  Calcium not seen 
at this examination."  The examiner noted that tendon and 
muscles were involved in the left shoulder injury.       

The Board finds that the evidence does not support an 
increased rating under DC 5203 for the veteran's left 
shoulder disability.  There is no evidence of dislocation of 
the clavicle or scapula, or nonunion with loose impediment.  
In fact, the evidence does not show nonunion without loose 
impediment or malunion of the clavicle or scapula necessary 
for even a 10 percent rating.  However, as stated in DC 5203, 
the disability may also be rated on impairment of function of 
the contiguous joint.  Based on this criteria, which brings 
into consideration the loss of function due to pain and 
weakness of left shoulder movement according to 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that a 10 percent rating is 
appropriate based on the current evidence.  As previously 
discussed, the current VA examination notes that the veteran 
has some shoulder pain, notably on extremes of motion, and 
exhibits left arm weakness when lifting objects above his 
head.  There is sufficient evidence to justify the 10 percent 
rating as an impairment of functioning mentioned in DC 5203, 
and described in more detail in §§ 4.40 and 4.45.  Therefore, 
the Board finds that the current 10 percent rating under DC 
5203 is appropriate.  The Board also notes that there is no 
evidence of left shoulder arthritis to justify further rating 
consideration under § 4.59.  

The Board also considers other rating criteria appropriate 
for a shoulder disability.  The evidence does not support a 
further rating under DC 5200 (ankylosis of the scapulohumeral 
articulation), DC 5201 (limitation of motion of the arm) or 
DC 5202 (other impairment of the humerus), as there is no 
evidence of shoulder ankylosis, limitation of arm motion or 
impairment of the humerus.  With respect to limitation of arm 
motion, the Board acknowledges that even though the veteran's 
left shoulder has full range of motion in all directions, 
equal to that of the right shoulder, he does experience pain 
on extremes of motion.  However, the Board has considered 
this element of pain in its assessment of limitation of 
function under DC 5203, taking into consideration §§ 4.40 and 
4.45.  Therefore, no further rating is warranted based on 
this evidence.  The 10 percent rating remains the most 
appropriate rating for the veteran's left shoulder condition 
based on the evidence currently before the Board.  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  

	III. Extraschedular rating

The 10 percent ratings for the veteran's left knee and left 
shoulder disabilities according to the Schedule do not, 
however, preclude the Board from granting a higher rating for 
these disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the assignment of an extraschedular rating is 
warranted. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability of the knee and 
of the shoulder.  However, the record does not establish a 
basis to support a higher rating for either of these 
disabilities under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for his left 
knee condition.  The record does not show that the veteran 
has been hospitalized for his left knee condition since his 
inservice meniscectomy in 1976.  The record also does not 
show that the veteran has been hospitalized for his left 
shoulder condition.  Furthermore, the evidence does not show 
that either of these conditions has markedly interfered with 
the veteran's employment.  The veteran is employed as an air 
terminal inspector, and although he experiences some 
discomfort with his left knee condition after a day's work, 
the evidence shows that he remains gainfully employed in this 
occupation.  According to the evidence, his left shoulder 
condition does not appear to have interfered with his 
employment.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case for either 
of these disabilities.


ORDER

A higher rating for status post left medial meniscectomy with 
degenerative joint disease is denied.

A higher rating for calcific tendinitis of the left shoulder 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

